 EMPLOYMENT AGREEMENT 

 

This EMPLOYMENT AGREEMENT (the “Agreement”) entered into effective the 1st day
of April 2012 (the “Effective Date”), is by and between Independence Resources
Plc, a corporation formed under the laws of the United Kingdom (the “Employer”
or the “Company”), and Steve Ivie (the “Employee”).

 

RECITALS:

 

WHEREAS, the Employer desires to engage the services of the Employee as an
executive of the Company, and the Employee is willing to render such services to
the Employer in consideration of the terms and conditions agreed to by the
parties in this Agreement; and

 

WHEREAS, the Board of Directors of the Employer (the “Board”) has approved the
employment of the Employee on the terms and conditions set forth in this
Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the Employer agrees to
employ the Employee, and the Employee agrees to perform services for the
Employer as an employee, upon the terms and conditions set forth herein.

 

1.TERM; AUTOMATIC RENEWALS.

 

The initial term of this Agreement shall commence on the Effective Date and
shall be for a period of three (3) years (the “Initial Term”), unless it is
terminated earlier as provided herein. Beginning on expiration of the Initial
Term, and on each anniversary thereafter, unless it is terminated earlier as
provided herein or unless the Employer delivers written notice to the Employee
of its intention not to extend the Agreement at least sixty (60) days before the
expiration of the Initial Term or any anniversary date thereafter, the term of
this Agreement shall automatically be extended for unlimited additional one-year
terms (the Initial Term and any extension or extensions are referred to herein
as the “Employment Term”). The terms of this Agreement shall be binding upon the
parties hereto from the Effective Date throughout the Employment Term. The
restrictive covenants in Section 4(c) and in Sections 7, 8, 10, and 12 hereof
shall survive the termination of this Agreement.

 



2.TITLE AND DUTIES.



 

The Employee shall be employed as President of the Employer and serve as
director of the Company. The Employee shall perform such services consistent
with his position as well as any other duties as may be assigned to him from
time to time by the Board of Directors and are consistent with the bylaws of the
Employer, including, but not limited to, service for any subsidiary,
partnership, limited liability company, joint venture, trust or other enterprise
or entity controlled by the Employer. The Board has appointed the Employee to
serve as the President and Employee shall have such responsibilities and
authority as is commensurate with such office and as may be prescribed by the
Board and bylaws of the Employer. The Board shall have the right to review and
change the duties, responsibilities, and functions of Employee from time to time
as it may deem necessary or appropriate; provided, however, that such duties,
responsibilities, and functions remain consistent with the Employees status as a
senior executive officer of the Employer. The Employee shall report directly to
the Board of Directors.





 

 

3.LOCATION.



 

The Employee’s place of employment shall be the home office of the Employee
located in Shoshone County, Idaho, or at such other location as mutually agreed
between the Employer and the Employee. Nevertheless, Employee shall travel and
reside temporarily outside of Shoshone County, Idaho, as reasonably required to
manage the mining projects of the Company.

 



4.EXTENT OF SERVICES.

  

a. Duty to Perform Services.

 

The Employee agrees to devote his best efforts, energies and skill to the
discharge of the duties and responsibilities attributable to his position. The
Employee agrees not to engage in any material business activities during the
term of this Agreement except those that are for the benefit of the Employer and
its subsidiaries, and to devote not less than substantially all of his entire
business time, attention, skill, and effort to the performance of his duties
under this Agreement for the Employer and any corporation controlled by the
Employer now or during the term of this Agreement. Notwithstanding the
foregoing, the Employee may engage in charitable, professional and civic
activities that do not impair the performance of his duties to the Employer, as
the same may be changed from time to time. In addition, Employee may serve on
the board of directors of up to three companies not engaged in business which
may reasonably compete with the business of the Employer, provided that Employee
shall not be required to render any material services with respect to the
operations or affairs of any such company. Nothing contained herein shall
prevent the Employee from managing his own personal investments and affairs,
including, but not limited to, investing his assets in the securities of
publicly traded companies; provided, however, that the Employee’s activities do
not constitute a conflict of interest, violate securities laws, or otherwise
interfere with the performance of his duties and responsibilities as described
herein. The Employee agrees to adhere to the Employer’s published policies and
procedures, or code of conduct, as each is adopted from time to time, affecting
directors, officers, employees, and agents and shall use his best efforts to
promote the Employer’s interest, reputation, business and welfare.

 

b. Corporate Opportunities.

 

The Employee agrees that he will not take personal advantage of any the Employer
business opportunities that arise during his employment with the Employer and
that might be of benefit to the Employer. All material facts regarding such
opportunities shall be promptly reported to the Board for consideration by the
Employer.

 

c. Non-Disparagement.

 

The Employee agrees that, during the Employment Term and for one year
thereafter, he shall not, in any communications with the press or other media or
any customer, client or supplier of the Employer, or any of Employer’s
affiliates, criticize, ridicule or make any statement which disparages or is
derogatory of the Employer or its affiliates or any of their respective
directors or senior officers.

 

2

 



d. Representations and Warranties.

 

The Employee hereby represents and warrants to the Employer that (i) the
execution, delivery and performance of this Agreement by the Employee does not
and will not conflict with, or result in breach or default under, or require the
consent of, any other party under any agreement to which the Employee is a
party; (ii) Employee has the legal capacity and unrestricted right to execute
and deliver this Agreement and to perform all of his obligations hereunder; and
(iii) Employee is not a party to any instrument, agreement, document,
arrangement or other understanding with any person (other than the Employer)
requiring or restricting the use or disclosure of any confidential information
or the provision of any employment, consulting or other services.

 



5.COMPENSATION AND BENEFITS.



 

As sole compensation for services provided in connection with the management of
the Company either as an officer or a director of thereof, the Employer shall
furnish the following compensation to the Employee:

 

a. Base Salary.

 

Employee’s annual base salary shall be $120,000. The base salary shall be
payable in equal installments in accordance with the Employer’s standard payroll
practices. Employee’s annual base salary shall be further reviewed no less
frequently than annually for increases in the discretion of the Compensation
Committee and/or Board, taking into account the compensation level for employees
with similar skills and responsibilities at companies comparable to the
Employer, the financial condition of the Employer, and the Employee’s value to
the Employer relative to other members of the executive management of the
Employer; provided, however, that at no time during the term of this Agreement
shall the Employee’s base salary be decreased from the base salary then in
effect except as part of an general program of salary adjustment by the Employer
applicable to all vice presidents and above.

 

b. Bonuses.

 

Employee shall be entitled to receive a bonus and/or other incentive
compensation in an amount to be determined by the Employer; provided, however,
that the failure of the Employer to award any such bonus and/or other incentive
compensation shall not give rise to any claim against the Employer. The amount,
if any, and timing of such bonus, shall be determined by the Employer in its
sole discretion.

 

c. Other Benefits.

 

During the Employment Term, Employee will be entitled to participate in the
employee benefit plans currently and hereafter maintained by the Employer of
general applicability to other senior executives of the Employer, including,
without limitation, the Employer’s group medical, dental, vision, disability,
life insurance, flexible-spending account, 401(k) and other plans; provided,
however, that the failure of the Employer to establish, provide or continue such
benefits shall not give rise to any claim against the Employer. The amount, if
any, and timing of such benefits, shall be determined by the Employer in its
sole discretion. Notwithstanding the foregoing, the Employee and his family
shall be provided reasonable health benefits by Independence Resources, Inc.
upon acceptance as a member of the Company.

 

3

 



d. Withholding Taxes.

 

The Employer may make any appropriate arrangements to deduct from all benefits
provided hereunder any taxes reasonably determined to be required to be withheld
by any government or government agency. The Employee shall bear all taxes on
benefits provided hereunder to the extent that no taxes are withheld,
irrespective of whether withholding is required.

 

e. Vacation.

 

Employee will be entitled to paid vacation of six (6) weeks per year in
accordance with the Employer’s vacation policy, with the timing and duration of
specific vacations mutually and reasonably agreed to by the parties hereto.

 

f. Reimbursement of Business Expenses.

 

The Employer shall promptly reimburse the Employee for all reasonable travel,
entertainment and other expenses incurred or paid by the Employee in connection
with, or related to, the performance of his duties, responsibilities or services
under this Agreement, upon presentation by the Employee of such supporting
information and documentation as the Employer may reasonably request in
accordance with company policy and the requirements of the Internal Revenue
Code.

 



6.TERMINATION OF EMPLOYMENT.

 

a. Termination Due to Death.

 

The Employee’s employment and this Agreement shall terminate immediately upon
his death. If the Employee’s employment is terminated due to his death, his
estate or his beneficiaries, as the case may be, shall be entitled to:

 

(i) payment of any unpaid portion of his base salary through the date of such
termination;

 

(ii) reimbursement for any outstanding reasonable business expenses he incurred
in performing his duties hereunder;

 

(iii) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

(iv) payment of any accrued but unpaid benefits, and any other rights, as
required by the terms of any employee benefit plan or program of the Employer,
this Agreement, or any other agreement between the Employer and the Employee.

 

b. Termination Due to Disability.

 

If, during the Employment Term, in the opinion of the Employer, Employee,
because of physical or mental illness or incapacity, shall become unable to
perform substantially all of the duties and services required of him or her
under this Agreement for a period of sixty (60) days in the aggregate during any
twelve-month period, the Employer may, upon at least ten (10) days’ prior
written notice given at any time after the expiration of such sixty (60) day
period, notify Employee of its intention to terminate this Agreement as of the
date set forth in the notice. If the Employee’s employment is terminated due to
his disability, he shall be entitled to:

 

4

 



(i) payment of any unpaid portion of his base salary through the date of such
termination;

 

(ii) reimbursement for any outstanding reasonable business expenses he has
incurred in performing his duties hereunder;

 

(iii) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

(v) payment of any accrued but unpaid benefits, and any other rights, as
required by the terms of any employee benefit plan or program of the Employer,
this Agreement, or any other agreement between the Employer and the Employee.

 

c. Termination for Cause.

 

The Employer may terminate the Employee’s employment at any time for Cause,
provided that it gives written notice of termination to the Employee as set
forth below. If the Employee’s employment is terminated for Cause, as defined
below, he shall be entitled to:

 

(i) payment of any unpaid portion of his base salary through the date of such
termination;

 

(ii) reimbursement for any outstanding reasonable business expenses he incurred
in performing his duties hereunder through the date of such termination;

 

(iii) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

(iv) payment of any accrued but unpaid benefits and any other rights through the
date of termination, excluding any severance package benefits, as required by
the terms of any employee benefit plan or program of the Employer, this
Agreement, or any other agreement between the Employer and the Employee.

 

For purposes of this Agreement, a termination for “Cause” shall mean: (i) the
final conviction of Employee of, or Employee’s plea of guilty or nolo contendere
to, any felony or a crime involving dishonesty, fraud, or moral turpitude; (ii)
the indictment of Employee for any felony or a crime involving dishonesty,
fraud, or moral turpitude which, in the reasonable good-faith judgment of the
Board, has materially damaged, or could materially damage, the reputation of the
Employer or would materially interfere with the performance of services by the
Employee; (iii) the willful commission of fraud, nonincidental misappropriation,
embezzlement, or other dishonest act by Employee against the Employer; (iv)
Employee’s use of illegal drugs or alcohol on the Employer’s premises,
Employee’s use of illegal drugs or alcohol having an adverse effect on the
performance of the Employee’s duties hereunder, or Employee’s use of illegal
drugs or alcohol which, in the reasonable good-faith judgment of the Board, has
materially damaged, or could materially damage, the reputation of the Employer;
(v) Employee’s willful failure, gross negligence, or gross misconduct in the
performance of his duties to the Employer; (vi) Employee’s gross malfeasance in
the performance of his duties hereunder; (vii) Employee’s nonfeasance in the
performance of his duties hereunder not cured within ten (10) business days
after notice of such nonfeasance; (viii) Employee’s failure to follow a written
order which is both legal and reasonable; (ix) disloyalty by Employee,
including, without limitation, aiding a competitor; or (x) Employee’s breach of
this Agreement or Employer’s published policies, rules, or procedures not cured
within ten (10) business days after notice of such breach.

 

5

 



If the Employer exercises its right to terminate the Employee for Cause, the
Employer shall: (1) give the Employee written notice of termination at least ten
(10) business days before the date of such termination specifying in detail the
conduct constituting such Cause, and (2) deliver to the Employee a copy of a
resolution duly adopted by a majority of the entire membership of the Board,
excluding interested directors, after reasonable notice to the Employee and an
opportunity for the Employee to be heard in person by members of the Board,
finding that the Employee has engaged in such conduct.

 

d. Termination Without Cause or Constructive Termination Without Cause.

 

The Employer may terminate the Employee’s employment at any time without Cause,
provided that it gives written notice of termination at least ninety (90) days
before the date of such termination. If the Employee’s employment is terminated
without Cause, or if there is a constructive termination without Cause, as
defined below, the Employee shall be entitled to receive from the Employer the
following:

 

(i) payment of any unpaid portion of his base salary through the date of such
termination;

 

(ii) reimbursement for any outstanding reasonable business expenses he incurred
in performing his duties hereunder;

 

(iii) the right to elect continuation coverage of insurance benefits to the
extent required by law;

 

(iv) full and immediate vesting of any unexercised stock options or restricted
stock grants;

 

(v) payment of any accrued but unpaid benefits, and any other rights, as
required by the terms of any employee benefit plan or program of the Employer,
this Agreement, or any other agreement between the Employer and the Employee;

 

(vi) payment of amounts equal to any premiums for health insurance continuation
coverage under any the Employer health plans that is elected by the Employee or
his beneficiaries pursuant to Section 4980B of the Internal Revenue Code, at a
time or times mutually agreed to by the parties, but only so long as the
Employee is not eligible for coverage under a health plan of another employer
(whether or not he elects to receive coverage under that plan); and

 

(vii) subject to limitations set forth below, a severance benefit in an amount
equal to two (2) times the largest annual base salary received by Employee under
the Agreement if such termination occurs on or before one year from the
effective date, and one (1) times the largest annual base salary received by
Employee under the Agreement if such termination occurs thereafter, but only if
(x) Employee executes an agreement releasing the Employer from any further
liability under this Agreement, (y) the period for revoking such release has
expired, and (z) Employee has not materially breached the Confidential
Information Agreement.

 

 

6

 



For purposes of this Agreement, constructive termination without Cause shall
mean a termination of the Employee at his own initiative following the
occurrence, without the Employee’s prior written consent, of one or more of the
following events not on account of Cause:

 

(1)a material reduction in the Employee’s then current base salary;

 

(2)a material diminution in the Employee’s authority, duties, or
responsibilities;

 

(3)a material diminution in the budget over which the Employee retains
authority;

 

(4)a material change in the geographic location at which the Employee must
perform the services hereunder; or

 

(5)Any other action or inaction which constitutes a material breach by the
Employer of this Agreement.

 

In the event the Employee is terminated without Cause or there is a constructive
termination without Cause, the Employee shall provide the Employer with written
notice within ninety (90) days of the event and the Employer shall have thirty
(30) days to cure the default.

 

e. Voluntary Termination.

 

If the Employee voluntarily terminates his employment on his own initiative for
reasons other than his death, disability, or constructive termination without
Cause, he shall be entitled to:

 

(i) payment of any unpaid portion of his base salary through the effective date
of such termination;

 

(ii) reimbursement for any outstanding reasonable business expenses he has
incurred in performing his duties hereunder;

 

(iii) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

(iv) payment of any accrued but unpaid benefits, and any other rights, as
required by the terms of any employee benefit plan or program of the Employer,
this Agreement, or any other agreement between the Employer and the Employee.

 

7

 



A voluntary termination under this paragraph shall be effective upon fifteen
(15) days’ prior written notice to the Employer unless the parties mutually
agree to extend the effective date.

 

7.Non-Competition and CONFIDENTIAL Information.

 

a. Non-competition and Confidential Information. Employee acknowledges that his
position with the Company is special, unique and intellectual in character and
his position in the Employer will place him in a position of confidence and
trust with employees and clients of the Employer.

 

b. Non-Competition. Employee agrees that during the Employment Term and for a
period of one (1) year thereafter Employee will not directly or indirectly: (i)
(whether as director, officer, consultant, principal, employee, agent or
otherwise) engage in or contribute Employee's knowledge and abilities to any
business or entity in competition with the Employer; (ii) employ or attempt to
employ or assist anyone in employing any person who is an employee of the
Employer or was an employee of the Company during the previous one year period;
or (iii) attempt in any manner to solicit from any client business of the type
performed by the Employer or persuade any client of the Employer to cease doing
business or reduce the amount of business that such client has customarily done
with the Employer.

 

c. Confidentiality. Employee acknowledges that during his Employment Term,
Employee will have access to certain proprietary and confidential information of
the Employer, its parent and any subsidiary, and its clients. As a consequence,
during the Employment Term and thereafter, Employee shall hold in strictest
confidence, and shall not use, except for the benefit of the Employer, or
disclose to any person, firm or corporation without written authorization of the
Employer, any Confidential Information of the Employer, its parent or any
subsidiary, except under a non-disclosure agreement duly authorized and executed
by the Employer. For purposes of this Agreement, “Confidential Information”
means any non-public information that relates to the actual or anticipated
business or research and development of the Employer, technical data, trade
secrets or know-how, including, but not limited to, research, product plans or
other information regarding Employer’s products or services and markets
therefor, customer lists and customers, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information;
provided that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of Employee or of others who were under confidentiality obligations
as to the item or items involved or improvements or new versions thereof.

 

d. Former Employer Information. During the Employment Term, Employee shall not
improperly use or disclose any proprietary information or trade secrets of any
former or concurrent employer or other person or entity and shall not bring onto
the premises of the Employer any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.

 

e. Third Party Information. Employee recognizes that the Employer has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Employer’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee shall hold all such confidential or proprietary information
in the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out his work for the
Employer consistent with the Employer’s agreement with such third party.

 

8

 



f. Enforcement. Employee agrees that the restrictions set forth in this Section
8

are reasonable and necessary to protect the goodwill of the Employer. If any of
the covenants set forth herein are deemed to be invalid or unenforceable based
upon the duration or otherwise, the parties contemplate that such provisions
shall be modified to make them enforceable to the fullest extent permitted by
law. In the event of a breach or threatened breach by Employee of the provisions
set forth in this paragraph, Employee acknowledges that the Employer will be
irreparably harmed and that monetary damages shall be an insufficient remedy to
the Employer. Therefore, Employee consents to enforcement of this paragraph by
means of temporary or permanent injunction and other appropriate equitable
relief in any competent court, in addition to any other remedies the employer
may have under this Agreement or otherwise.

 

8.INTELLECTUAL PROPERTY.

 

The Employer has hired Employee to work full time so that anything Employee
produces during the Employment Term is the property of the Employer. Any
writing, invention, design, system, process, development or discovery conceived,
developed, created or made by Employee, alone or with others, during the period
of his employment hereunder and applicable to the business of the Employer,
whether or not patentable, registrable, or copyrightable shall become the sole
and exclusive property of the Employer. Employee shall disclose the same
promptly and completely to the Employer and shall, during the period of his
employment hereunder and at any time and from time to time hereafter, (i)
execute all documents requested by the Employer for vesting in the Employer the
entire right, title and interest in and to the same, (ii) execute all documents
requested by the Employer for filing such applications for and procuring
patents, trademarks, service marks or copyrights as the Employer, in its sole
discretion, may desire to prosecute, and (iii) give the Employer all assistance
it may reasonably require, including the giving of testimony in any suit,
action, investigation or other proceeding, in order to obtain, maintain and
protect the Employer’s right therein and thereto.

 

9.Change of Control.

 

In the event of merger, consolidation, or similar transaction in which the
Employer is not the survivor, or the sale of all or substantially all of the
assets of the Employer, the Employer shall cause the survivor or the transferee
to expressly assume in writing the liabilities, obligations, and duties of the
Employer under this Agreement and shall provide a copy of such written
assumption to the Employee not less than ten (10) business days prior to the
consummation of such merger, consolidation, or similar transaction, or the sale
of all or substantially all of the assets of the Employer.

 



10.POST EMPLOYMENT OBLIGATIONS.

  

a. Company Property. All records, files, lists, including computer generated
lists, drawings, documents, equipment and similar items relating to the
Employer’s business which Employee shall prepare or receive from the Employer
shall remain the Employer’s sole and exclusive property. Upon termination of
this Agreement, Employee shall promptly return to the Employer all property of
the Employer in his possession. Employee further represents that he will not
copy or cause to be copied, print out or cause to be printed out any software,
documents or other materials originating with or belonging to the Employer.
Employee additionally represents that, upon termination of his employment with
the Employer, he will not retain in his possession any such software, documents
or other materials.

 

9

 



b. Cooperation. Employee agrees that both during and after his employment he
shall, at the request of the Employer, render all assistance and perform all
lawful acts that the Employer considers necessary or advisable in connection
with any litigation involving the Employer or any director, officer, employee,
shareholder, agent, representative, consultant, client or vendor of the
Employer.

 

c. Notification of New Employer. In the event that Employee leaves the employ of
the Employer, or becomes employed by other employer, Employer shall have the
right to notify the other employer about the Employee’s rights and obligations
under this Agreement.

 

11.INDEMNIFICATION.

 

The Employer agrees that if the Employee is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee or the Employer, or is or was serving
at the request of the Employer as a director, officer, member, employee or agent
of another corporation, partnership, limited liability company, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is the Employee’s alleged
action in an official capacity while serving as a director, officer, member,
employee or agent, the Employee shall be Indemnified and held harmless by the
Employer to the fullest extent permitted or authorized by law and by the
Employer’s articles of incorporation and bylaws. To the extent consistent with
the foregoing, this obligation to indemnify the Employee and hold him harmless
shall continue even if he has ceased to be a director, officer, member, employee
or agent of the Employer or other such entity described above, and shall inure
to the benefit of the Employee’s heirs, executors and administrators. The
Employer shall advance to the Employee all reasonable costs and expenses
incurred by him in connection with a Proceeding within twenty (20) days after
receipt by the Employer of a written request for such advance. Such request
shall include an undertaking by the Employee to repay the amount of such advance
if it shall ultimately be determined that the Employee is not entitled to be
indemnified against such costs and expenses.

 

Neither the failure of the Employer (including its Board, independent legal
counsel or stockholders) to have made a determination before such Proceeding
concerning payment of amounts claimed by the Employee under the paragraph above
that indemnification of the Employee is proper because he has met the applicable
standards of conduct, nor a determination by the Employer (including its Board,
independent legal counsel or stockholders) that the Employee has not met such
applicable standards of conduct, shall create a presumption that the Employee
has not met the applicable standards of conduct.

 

Employee understands and acknowledges that the Employer may be required in the
future to undertake with the Securities and Exchange Commission to submit in
certain circumstances the question of indemnification to a court for a
determination of the Employer’s right under public policy to indemnify Employee
and the obligation to indemnify the Employee hereunder shall be expressly
subject to the outcome of such determination.

 

10

 





12.ARBITRATION.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with its Commercial or other
Arbitration Rules, including the Optional Rules for Emergency Measures of
Protection, and judgment on the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. The place of arbitration shall be Salt
Lake City, Utah. The arbitrators are to interpret all controversies and claims
arising under or relating to this Agreement in accordance with the laws of the
State of Delaware, without regard to its choice of law principles. In rendering
an award, the arbitrator is to determine the rights and obligations of the
parties according to the substantive and procedural laws of the State of
Delaware. Within 15 days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days of their appointment. The arbitrators will be
selected from a panel of persons having experience with and knowledge of the
subject matter of the Agreement, and at least one of the arbitrators selected
will be an attorney or a retired judge. If the arbitrators selected by the
parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be selected by the AAA. The arbitrators shall award to the
prevailing party, if any, as determined by the arbitrators, all of its costs and
fees. “Costs and fees” mean all reasonable pre-award expenses of the
arbitration, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees, and attorneys’ fees. Each party shall submit to any court of
competent jurisdiction for purposes of the enforcement of any award, order, or
judgment. Any award, order, or judgment pursuant to arbitration is final and may
be entered and enforced in any court of competent jurisdiction.

 



13.General Provisions.

  

a. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing or electronic format, as
applicable, and shall be effective (i) upon delivery in person (including by
reputable express courier service) at the address set forth below; (ii) upon
delivery by facsimile (as verified by a printout showing satisfactory
transmission) at the facsimile number designated below (if sent on a business
day during normal business hours where such notice is to be received and if not,
on the first business day following such delivery where such notice is to be
received); (iii) by electronic mail (as verified by a printout showing
satisfactory transmission) at the electronic mail address set forth below (if
sent on a business day during normal business hours where such notice is to be
received and if not, on the first business day following such delivery where
such notice is to be received); or (iv) upon three business days after mailing
with the United States Postal Service if mailed from and to a location within
the continental United States by registered or certified mail, return receipt
requested, addressed to the address set forth below. Any party hereto may from
time to time change its physical or electronic address or facsimile number for
notices by giving notice of such changed address or number to the other party
hereto in accordance herewith.

 

  If to Employer at: John Rayn     6039 St. Croix Ave
Coeur d’Alene, ID 83815
silver4262@yahoo.com        

 

With a copy (which shall not constitute notice) to:

 

Ronald N. Vance

    Attorney at Law     1656 Reunion Avenue     Suite 250     South Jordan, UT 
84095     Facsimile No.  (801) 446-8803     Email Address:  ron@vancelaw.us    
    If to Employee at:

Steve Ivie

PO Box 732

Pinehurst, ID 83850

iviemining@yahoo.com

 

11

 



b. Assignability and Binding Nature. No rights or obligations may be assigned or
transferred by the Employer except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Employer is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Employer, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Employer and such assignee or transferee assumes the liabilities, obligations,
and duties of the Employer, as contained in this Agreement, either contractually
or as a matter of law. Notwithstanding any such assignment, the Employer shall
not be relieved from liability under this Agreement. The obligations of the
Employee are personal and no rights or obligations of the Employee under this
Agreement may be assigned or transferred by the Employee other than his right to
receive compensation and benefits, provided such assignment or transfer is
otherwise permitted by law.

 

c. Amendment. This agreement may be amended or modified only by a written
instrument executed by both the Employer and the Employee.

 

d. Exhibits. Each of the exhibits referenced in this Agreement is annexed hereto
and is incorporated herein by this reference and expressly made a part hereof.

 

e. Pronouns. Whenever the context might require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
forms of nouns and pronouns shall include the plural, and vice versa.

 

f. Captions. The captions appearing herein are for convenience of reference only
and in no way define, limit or affect the scope or substance of any section
hereof.

 

g. Time. All reference herein to periods of days are to calendar days, unless
expressly provided otherwise. Any reference herein to business days shall mean
any day other than Saturday, Sunday or other day on which commercial banks in
the State of Delaware are authorized or required by law to remain closed. Where
the time period specified herein would end on a weekend or holiday, the time
period shall be deemed to end on the next business day.

 

12

 



h. Entire Agreement; Conflicts. This Agreement constitutes the entire agreement
between the Employer and the Employee and supersedes all prior agreements and
understandings, whether written or oral relating to the subject matter hereof.
If there is any conflict between this Agreement and the limited liability
agreement governing the Company, the latter shall prevail.

 

i. Severability. In case any provision hereof shall be held by a court or
arbitrator with jurisdiction over the Employer or the Employee to be invalid,
illegal, or otherwise unenforceable, such provision shall be restated to reflect
as nearly as possible the original intentions of the Employer and the Employee
in accordance with applicable law, and the validity, legality, and
enforceability of the remaining provisions shall in not way be affected or
impaired thereby.

 

j. Waiver. No delays or omission by the Employer or the Employee in exercising
any right hereunder shall operate as a waiver of that or any other right. A
waiver or consent given by the Employer or the Employee or any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

 

k. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Facsimile copies of parties’ signatures
shall be held valid for all purposes under this Agreement.

 

l. Full Knowledge. By their signatures, the parties acknowledge that they have
carefully read and fully understand the terms and conditions of this Agreement,
that each party has had the benefit of separate counsel, or has been advised to
obtain separate counsel, and that each party has freely agreed to be bound by
the terms and conditions of this Agreement. To the extent that a party elects
not to consult with such counsel, the party hereby waives any defense to
inadequate representation by counsel.

 

m. Construction. This Agreement shall be construed as though all parties had
drafted it.

 

n. Non-Exclusivity of Remedies. The rights and remedies of the parties hereto
shall not be mutually exclusive, and the exercise of one or more of the
provisions of this Agreement shall not preclude the exercise of any other
provision

 

 

[Signature Page Follows]

13

 



SIGNATURE PAGE

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement the
respective day and year set forth below.

  



Employer: Independence Resources Plc             Date:  April 18, 2012 By: By:
/s/ John Ryan     John Ryan, CEO                   EMPLOYEE:                
Date:  April 18, 2012 /s/ Steve Ivie   Steve Ivie

 



14

